UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7643


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH RAY JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:07-cr-00316-LMB-1)


Submitted: March 29, 2018                                         Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Johnson, Appellant Pro Se. Gerard John Mene, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Ray Johnson appeals the district court’s orders: authorizing the Bureau of

Prisons to remit to the district court funds held in Johnson’s trust account as payment

towards court-ordered restitution; and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Johnson, No. 1:07-cr-00316-LMB-1 (E.D.

Va. Oct. 27 & Dec. 6, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2